Case 8:19-cv-00596-TPB-SPF Document 241 Filed 06/22/20 Page 1 of 14 PageID 3368



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 PATRICIA HANNAH,
 as plenary legal guardian of
 Darryl Vaughn Hanna, Jr.,
 an individual,

                Plaintiff,
 v.                                                             Case No. 8:19-cv-596-T-60SPF
 ARMOR CORRECTIONAL
 HEALTH SERVICES, INC., et al.,

                Defendants.
                                          /
                                              ORDER

        Plaintiff served a notice for a Rule 30(b)(6) deposition by subpoena to each of three

 nonparty Sheriffs. 1 The notices included between 22 to 24 areas of designations. 2 This cause

 is now before the Court upon Sheriff Gualtieri’s Motion to Quash Nonparty Subpoena to

 Testify at a Deposition and for a Protective Order (Doc. 201), Sheriff Chronister’s Motion to

 Quash Nonparty Subpoena to Testify at a Deposition and for a Protective Order (Doc. 205),

 and nonparty Sheriff Staly’s Motion for Protective Order and Motion to Quash Subpoena

 Duces Tecum 3 (Doc. 220). 4       The Court has considered the Sheriffs’ motions and the




 1
   Bob Gualtieri, in his official capacity as Sheriff of Pinellas County, Florida (Doc. 201-2);
 Chad Chronister, in his official capacity as Sheriff of Hillsborough County, Florida (Doc. 205-
 2); and Rick Staly, in his official capacity as Sheriff of Flagler County, Florida (Doc. 220-1).
 2
   Plaintiff has subsequently withdrawn some of the areas of designations.
 3
   The Court notes that the subpoena to testify at a deposition served on Sheriff Staly does not
 seek production of documents or electronically stored information and, therefore, is not a
 subpoena duces tecum. See Doc. 220-1.
 4
   Sheriff Gualtieri, Sheriff Chronister, and Sheriff Staly will be collectively referred to as “the
 Sheriffs.”
Case 8:19-cv-00596-TPB-SPF Document 241 Filed 06/22/20 Page 2 of 14 PageID 3369



 responses, replies, and other filings related thereto (Docs. 208, 209, 212, 213, 227, 232), and,

 upon consideration, the motions are granted.

                                       BACKGROUND

        Plaintiff, as Darryl Vaughn Hanna, Jr.’s legal guardian, brought this action against

 Manatee County, Rick Wells, in his official capacity as Sheriff of the Manatee County

 Sheriff’s Office (“MCSO”), Armor Correctional Health Services, Inc., and several of Armor’s

 nurses and doctors, alleging deliberate indifference to a detainee’s serious medical needs and

 Sheriff Wells’ negligent hiring, retention, and supervision of Armor, arising out of the alleged

 delayed medical treatment of Hanna, Jr., who suffered multiple syncopal episodes from

 August 2017 through August 2018, after which he did not regain consciousness and currently

 remains in a persistent vegetative state. (See, generally, Doc. 40). The initial contract between

 MCSO and Armor, a private health care provider, became effective on October 1, 2012 and

 remained in effect until September 30, 2015. (Doc. 40 at ¶¶ 34, 37). Thereafter, MCSO and

 Armor allegedly executed seven amendments for additional one-year terms with the last

 amendment being extended through December 31, 2018. (Doc. 40 at ¶ 73).

        In her 23-count Amended Complaint, Plaintiff alleges a state law cause of action

 against Sheriff Wells for “Negligent Hiring, Retention, and Supervision of Armor” in Count

 V. More specifically, Plaintiff alleges that Sheriff Wells knew or should have known about

 Armor’s history of claims, adverse litigation, medical negligence, deliberate indifference, and

 fraud throughout the State of Florida and the country. (Doc. 40 at ¶ 320). Plaintiff alleges

 that MCSO breached its duty to exercise reasonable care and due diligence by entering into

 an initial contract with Armor and renewing the contract despite the fact that other counties




                                                2
Case 8:19-cv-00596-TPB-SPF Document 241 Filed 06/22/20 Page 3 of 14 PageID 3370



 had previously cancelled, voided, terminated, or refused to renew their contracts with Armor.

 (Doc. 40 at ¶ 321).

         In Count VII, Plaintiff alleges a claim of deliberate indifference, pursuant to Monell v.

 Department of Social Services of City of New York, 436 U.S. 658 (1978), against Sheriff Wells and

 MCSO contending “a policy or custom to not reasonably scrutinize and evaluate ARMOR’s

 performance the contract [sic] and to not ensure ARMOR was compliant.” (Doc. 40 at ¶

 365). Plaintiff also alleges a Monell claim in Count XI against Manatee County contending

 that Manatee County had a “policy or custom to not reasonably scrutinize and evaluate

 prospective contractors such as Armor prior to engaging them for services.” (Doc. 40 at ¶

 462).

                                  STANDARD OF REVIEW

         Pursuant to Rule 30(b)(6), upon receiving a deposition notice that describes “with

 reasonable particularity the matters for examination,” a corporation must make a good faith

 effort to designate a representative having knowledge of the matters listed in the notice and

 to prepare the representative so he or she can answer fully, completely, and not evasively.

 Fed. R. Civ. P. 30(b)(6); Marcelle v. Am. Nat’l Delivery, Inc., No. 3:09-cv-82-J-34MCR, 2009

 WL 4349985, at *2 (M.D. Fla. Nov. 24, 2009). “The rules require that the corporation select

 an officer or employee to gather and obtain from books, records, other officers or employees,

 or other sources, the information necessary to answer the [discovery].” Palma v. Metro PCS

 Wireless, Inc., No. 8:13-cv-698-T-33MAP, 2014 WL 1900102, at *1 (M.D. Fla. Apr. 30, 2014)

 (citation and quotation marks omitted).

         But Rule 30(b)(6) itself does not limit what can be asked at a deposition. “The Rule is

 not one of limitation but rather of specification within the broad parameters of the discovery


                                                 3
Case 8:19-cv-00596-TPB-SPF Document 241 Filed 06/22/20 Page 4 of 14 PageID 3371



 rules.” King v. Pratt & Whitney, 161 F.R.D. 475, 476 (S.D. Fla. 1995). The scope of discovery

 is defined instead by Rule 26(b)(1) as “any nonprivileged matter that is relevant to any party’s

 claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Rule

 26(b)(2)(C) requires the Court to limit discovery that (i) “is unreasonably cumulative or

 duplicative, or can be obtained from some other source that is more convenient, less

 burdensome, or less expensive; … or (iii) the proposed discovery is outside the scope

 permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C).

        To protect a party from whom discovery is sought from “annoyance, embarrassment,

 oppression, or undue burden or expense,” a court may issue a protective order for good cause.

 Fed. R. Civ. P. 26(c)(1). “The party requesting a protective order must make a specific

 demonstration of facts in support of the request, rather than conclusory or speculative

 statements about the need for a protective order and the harm which will be suffered without

 one.” New World Network, Ltd. v. M/V. Norwegian Sea, No. 05-22916-CIV, 2007 WL 1068124,

 at *1 (S.D. Fla. Apr. 6, 2007). In determining whether the moving party has established good

 cause for a protective order, the court balances the interests of the parties. Id. Good cause

 represents the “sole criterion” for assessing the propriety of a protective order, and “it

 generally signifies a sound basis or legitimate need to take judicial action.” In re Alexander

 Grant & Co. Litig., 820 F.2d 352, 356 (11th Cir. 1987).

        Federal Rule of Civil Procedure 45 governs the issuance of subpoenas in federal civil

 actions. In pertinent part, a party may issue subpoenas to nonparties to attend a deposition.

 Fed. R. Civ. P. 45(a)(1)(B). The breadth and limits of discovery set forth in Rule 26 are

 applicable to nonparty discovery under Rule 45. See, e.g., Advisory Committee Note to the

 1970 Amendments to Rule 45 (noting that the 1970 amendments “make it clear that the scope


                                                4
Case 8:19-cv-00596-TPB-SPF Document 241 Filed 06/22/20 Page 5 of 14 PageID 3372



 of discovery through a subpoena is the same as that applicable to Rule 34 and other discovery

 rules”). So, “[w]hile Rule 45 does not specifically identify irrelevance as a reason to quash a

 subpoena, it is generally accepted that the scope of discovery allowed under Rule 45 is limited

 by the relevancy requirement of the federal discovery rules.” Jordan v. Comm’r, Miss. Dep’t of

 Corrections, 947 F.3d 1322, 1329 (11th Cir. 2020) (noting that federal courts in this circuit have

 uniformly applied this principle). As such, “a subpoena issued under Rule 45 should be

 quashed to the extent it seeks irrelevant information.” Id.

        Correspondingly, Rule 45(d)(3)(A)(iv) requires the court to quash or modify a

 subpoena that “subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv); see also

 ML Healthcare Servs., LLC v. Publix Super Mkts., Inc., 881 F.3d 1293, 1306 (11th Cir. 2018).

 Several factors have been identified as pertinent to whether a subpoena would impose an

 undue burden, including the admissibility or relevance of the information requested and the

 burden imposed by producing it. Jordan, 947 F.3d at 1337 (quoting Wiwa v. Royal Dutch

 Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004)); ML Healthcare, 881 F.3d at 1306-07

 (admissibility and relevance of evidence pertinent to undue burden analysis). “The status of

 the subpoena recipient as a non-party is also a factor that can weigh against disclosure in the

 undue burden inquiry.” Jordan, 947 F.3d at 1337 (citing Wiwa, 392 F.3d at 818 (“[I]f the

 person to whom the document request is made is a non-party, the court may also consider the

 expense and inconvenience to the non-party.”)). Here, the Sheriffs have met the standards

 under Rule 26(c)(1) and Rule 45(d)(3)(A)(iv); thus, establishing entitlement to both a

 protective order and an order quashing the subpoenas.




                                                 5
Case 8:19-cv-00596-TPB-SPF Document 241 Filed 06/22/20 Page 6 of 14 PageID 3373



                                         DISCUSSION

        The areas of designations included in the notices can be summarized as follows: all

 statutory and constitutional duties the Sheriff owed to detainees within its custody during the

 years 2012-2018 (the time period Armor held the contract with Sheriff Wells) as it relates to

 the provision of adequate health care; when and how long the Sheriff contracted with Armor;5

 whether the Sheriff believed its duties to detainees were extinguished when it contracted with

 Armor; interpretation of the Sheriff’s contract with Armor; the Sheriff’s due diligence on

 Armor prior to executing its contract with Armor; the Sheriff’s due diligence after executing

 its contract with Armor; when and why the Sheriff terminated Armor’s contract; the meaning

 of statements to the media regarding Armor; each time MCSO contacted the Sheriff’s office

 to discuss Armor’s performance; each time MCSO contacted the Sheriff’s office to discuss

 this lawsuit; and whose responsibility is the provision of health care services to detainees if

 the Sheriff does not contract a third party to provide those services. The Sheriffs argue 6 that

 the areas of designation are not relevant to Plaintiff’s claims, call for legal conclusions about

 statutory and constitutional duties of the Sheriffs and/or contracts between the Sheriffs and

 Armor, are cumulative to information previously provided or offered in response to




 5
   The Sheriffs all contracted with Armor in their respective counties and for various dates.
 6
  Although each Sheriff’s motion sets forth somewhat differing arguments or objections, some
 have adopted the arguments of the others, and, ultimately, whether the subpoenas should be
 quashed and/or a protective order entered is a singular decision applicable to all the Sheriffs.
 The Court further notes that any arguments made by the parties but not specifically addressed
 herein have been considered by the Court, do not change the Court’s analysis, and need not
 be specifically addressed. For example, Sheriff Chronister’s Apex Doctrine argument (see
 Doc. 205 at 3-4) is not addressed because it is inapplicable to a Rule 30(b)(6) deposition for
 which the Sheriff can designate whomever it chooses. See QBE Ins. Corp. v. Jorda Enters., Inc.,
 277 F.R.D. 676, 688 (S.D. Fla. 2012). Similarly, suggestions for additional rulings not sought
 in the motions at issue, but instead made by parties in “responses,” are not properly before
 the Court and have not been considered.
                                                6
Case 8:19-cv-00596-TPB-SPF Document 241 Filed 06/22/20 Page 7 of 14 PageID 3374



 subpoenas to produce documents, 7 are unduly burdensome, or inappropriately seek mental

 impressions.

        Statutory and Constitutional Duties

        The first seven areas of designation call for each of the Sheriffs to identify and describe

 all statutory and constitutional duties each Sheriff believes it owed to detainees within its

 custody during the years 2012-2018 (the time period Armor held the contract with Sheriff

 Wells). Another area of designation seeks testimony regarding whether the Sheriff believed,

 when it was under contract with Armor, that its statutory and constitutional duties owed to

 detainees within its custody to provide adequate health care were extinguished or otherwise

 no longer applied.

        Plaintiff explains that she seeks the Sheriffs’ “subjective opinions and beliefs as to what

 statutory and constitutional duties” they had during the years when MCSO and Armor had

 a contract to provide health care to inmates. (Doc. 232 at 7). Plaintiff argues that “[a]lthough

 it may ultimately be up to this Court to identify the precise duties of Sheriff Wells in this

 litigation … [g]etting [the Sheriffs’] position on that same issue during the same time period

 in the same state doing the same things with the same contracted vendor is relevant from a

 discovery standpoint.” (Doc. 208 at 5-6). Plaintiff argues that the relevancy of these areas of

 designation is to show: “what was reasonable for a similarly situated Sheriff based on the duties

 owed statutorily and constitutionally” (Doc. 208 at 5) and “what [a Sheriff] perceived its own


 7
   The Pinellas County Sheriff’s Office (“PCSO”) was served with a Subpoena to Produce
 Documents by Plaintiff on or about November 21, 2019. In response, documents were
 supplied to Plaintiff’s counsel by the PCSO on or about January 9, 2020 (Doc. 201 at ¶¶ 4-5).
 The Hillsborough County Sheriff’s Office (“HCSO”) was served with a Subpoena to Produce
 Documents by Plaintiff on or about November 21, 2019. Plaintiff, however, has not inspected
 the documents gathered by the HCSO or otherwise followed through on the subpoena. (Doc.
 205 at ¶¶ 4-6).
                                                7
Case 8:19-cv-00596-TPB-SPF Document 241 Filed 06/22/20 Page 8 of 14 PageID 3375



 statutory and constitutional obligations to be as a Florida Sheriff during the relevant periods

 of time to provide similar services [of health care] to detainees in jail in its own jurisdiction”

 (Doc. 232 at 7).

        In arguing the irrelevancy of this discovery, Sheriff Gualtieri aptly described Plaintiff’s

 discovery efforts as “attempting to utilize PCSO and other Sheriff’s Offices … as de facto

 experts against Sheriff Wells and the Manatee County Sheriff’s Office.” (Doc. 227 at 3).

 Indeed, Plaintiff states that, in anticipation of Sheriff Wells arguing at summary judgment or

 at trial that once he contracted with Armor whatever duties he had were alleviated, Plaintiff

 seeks to get the Sheriffs’ “position” on that same issue. (Doc. 208 at 6). The Sheriffs’ positions

 and opinion testimony on these statutory and constitutional duties as comparators for what

 Sheriff Wells should or should not have been doing in relation to Armor and the health care

 provided to detainees, however, is irrelevant and disproportional to the needs of the case.

        Moreover, it worth noting that Rule 30(b)(6) depositions are designed to discover facts

 only, not legal theories or contentions. Arthrex, Inc. v. Parcus Med., LLC, No. 2:11-cv-694-FtM-

 29UAM, 2013 WL 12155461, at *1 (M.D. Fla. Nov. 18, 2013) (citing U.S. ex rel. Baklid-Kunz

 v. Halifax Hosp. Med. Ctr., No. 6:09-cv-1002-Orl-31TBS, 2012 WL 3537070, at *4 (M.D. Fla.

 Aug. 14, 2012)). These areas of designation call for such legal conclusions that ultimately

 would be inadmissible. See Montgomery v. Aetna Cas. & Sur. Co., 898 F.2d 1537, 1541 (11th

 Cir. 1990) (“A witness…may not testify to the legal implications of conduct; the court must

 be the jury’s only source of law.”); Ojeda v. Louisville Ladder Inc., 410 F. App’x 213 (11th Cir.

 2010) (excluding statements in affidavit as legal conclusions and improper lay witness

 testimony) (cited as persuasive authority); Bachmann v. Hartford Fire Ins. Co., 323 F. Supp. 3d

 1356, 1360 (M.D. Fla. 2018) (citing Montgomery, 898 F.2d at 1541); see also Birnholz v. 44 Wall


                                                 8
Case 8:19-cv-00596-TPB-SPF Document 241 Filed 06/22/20 Page 9 of 14 PageID 3376



 St. Fund, Inc., 880 F.2d 335, 341 n.8 (11th Cir. 1989) (“the interpretation of a statute is a

 question of law for the court to decide”); 8 Owens v. City of Ft. Lauderdale, 174 F. Supp. 2d 1298,

 1311 (S.D. Fla. 2001). While Rule 26(b)(1) expressly provides that evidence need not be

 admissible to be discoverable, admissibility is a factor for the Court’s consideration as to

 whether a subpoena imposes an undue burden. See Fed. R. Civ. P. 26(b)(1); ML Healthcare,

 881 F.3d at 1306-07.        Because the Sheriffs’ opinion testimony as to statutory and

 constitutional duties would constitute inadmissible legal conclusions, the Court finds it

 unduly burdensome on these nonparties and disproportional to the needs of the case.

        When and For How Long Did the Sheriff Contract Armor

        Plaintiff seeks testimony from the Sheriffs regarding when and for how long the

 Sheriffs contracted with Armor to provide health care to detainees within its custody. Similar

 to that discussed above, when and for how long the Sheriffs contracted with Armor is

 irrelevant to Plaintiff’s claims and disproportional to the needs of the case. The Court also

 notes that information regarding their contracts with Armor was provided or offered to

 Plaintiff by the PCSO and the HCSO, respectively, by way of their document production. See

 supra at n. 7.

        Describing the Parties, Terms, and Obligations of the Contract with Armor

        Relatedly, Plaintiff seeks a description of the parties and the terms and obligations of

 the parties to the contracts between the Sheriffs and Armor. The Court finds that this area of

 designation calls for legal conclusions in addition to being irrelevant to Plaintiff’s claims. As

 such, it is unduly burdensome and disproportional to the needs of the case.



 8
  Plaintiff concedes that it is a matter of law for the Court to decide which statutory and
 constitutional duties apply to Defendants in this case. (Doc. 232 at 7).
                                                 9
Case 8:19-cv-00596-TPB-SPF Document 241 Filed 06/22/20 Page 10 of 14 PageID 3377



         The Sheriff’s Investigation or Due Diligence on Armor Prior to Executing Contract
         and The Sheriff’s Investigation or Due Diligence on Armor After Executing Contract

         Plaintiff seeks a description of any investigation or due diligence performed by the

  Sheriff both prior to and after executing a contract with Armor to vet or otherwise ascertain

  the fitness of Armor to provide adequate health care to detainees within its custody. Plaintiff

  contends that “Sheriff Wells could and should have contacted his fellow agencies to see their

  experience with Armor” (Doc. 208 at 5) and “if a similarly situated Sheriff such as PCSO

  performed any degree of pre-contract vetting of Armor then it is relevant … as to what a

  reasonable entity would do in that situation” (Doc. 208 at 7). As discussed above, this type

  of comparator evidence is irrelevant and disproportional to the needs of the case. Moreover,

  the only relevant evidence as to the alleged negligent retention of Armor is the adequacy of

  medical care being provided at the Manatee County Jail by Armor between its initial contract

  in 2012 and Hanna, Jr.’s alleged injuries in 2017 through 2018.

         Similarly, the testimony of the Sheriffs would have no relevance as to whether Sheriff

  Wells had a “policy or custom to not reasonably scrutinize and evaluate prospective

  contractors such as Armor prior to engaging them for services” (Doc. 40 at ¶ 462) or a “policy

  or custom to not reasonably scrutinize and evaluate Armor’s performance under the Original

  Agreement and its seven Amendments” (Doc. 40 at ¶ 463). This liability requires a causal

  connection of a history of widespread abuse that would have put the MCSO on notice of the

  existence of a deprivation in the Manatee County Jail, which was not corrected and led to the

  alleged events. See, e.g., Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990) (widespread

  abuse sufficient to put county on notice must have been obvious, flagrant, rampant, and of a

  continued duration in their own jail); Andrews v. Marshall, No. 2:16-cv-814-SPC-MRM, Doc.

  148 at 23 (M.D. Fla. May 8, 2019) (unpublished) (reports of health care provider’s struggles

                                                10
Case 8:19-cv-00596-TPB-SPF Document 241 Filed 06/22/20 Page 11 of 14 PageID 3378



  in other jails found unavailing as support for deliberate indifference policy claim because none

  of the inadequate health care reported occurred in the county jail at issue).

         When and Why the Sheriff Terminated Its Contract with Armor

         The reasons enumerated above are equally applicable to the area of designation

  seeking a description of when and why the Sheriffs terminated their contracts with Armor.

  The information is irrelevant and disproportional to the needs of the case.

         The Meaning of Comments Made by the Sheriff to the Media

         Plaintiff argues that the meaning behind statements made by the Sheriffs to the media

  regarding Armor is relevant because when and why the PCSO terminated Armor is probative

  of what Sheriff Wells knew or should have known and his alleged failure to terminate Armor

  in Manatee County. However, as discussed above, when and why PCSO terminated Armor

  is irrelevant, and, therefore, testimony from the Sheriffs regarding the meaning of statements

  made to the media regarding Armor are likewise irrelevant and disproportional to the needs

  of the case. The fact that statements were made to the media about Armor’s performance

  may be relevant to Plaintiff’s claims as to what Sheriff Wells knew or should have known, but

  the Sheriffs’ testimony to expound or explain the meaning of those statements is not.

  Moreover, to the extent these areas of designation seek the Sheriffs’ personal mental

  impressions, they are inappropriate for a Rule 30(b)(6) deposition as only “the corporation’s

  position, beliefs and opinions” as well as facts within the collective knowledge of the

  corporation are allowed. Faynik v. Magical Cruise Co., Ltd., No. 6:17-cv-1282-Orl-37TBS, 2018

  WL 7360662, at *1 (M.D. Fla. Aug. 16, 2018) (citing QBE, 277 F.R.D. at 688).




                                                11
Case 8:19-cv-00596-TPB-SPF Document 241 Filed 06/22/20 Page 12 of 14 PageID 3379



         Each Time MCSO Contacted the Sheriff’s Office to Discuss Armor’s Performance or
         This Lawsuit

         The Sheriffs object to these two areas of designation as irrelevant, vague and overbroad

  in scope and time due to lack of time constraints, and unduly burdensome and oppressive.

  Plaintiff argues that each time MCSO contacted the Sheriffs’ offices to discuss Armor’s

  performance, presumably from 2012 to 2018, is relevant because Plaintiff alleges in her

  Amended Complaint that Sheriff Wells’ office should have contacted the other Sheriffs’

  offices or failed to do so. Plaintiff further contends that each time MCSO contacted the

  Sheriffs’ offices to discuss this lawsuit is relevant because, among other reasons, Sheriff Wells’

  office is a party to this lawsuit and any statements made by a defendant about this lawsuit are

  relevant and discoverable.

         Despite having conducted lengthy discovery, including the deposition of Sheriff Wells,

  it does not appear that Plaintiff has any reason to believe that MCSO contacted the other

  Sheriffs regarding Armor’s performance or this lawsuit. 9 As such, Plaintiff seeks to conduct

  an impermissible fishing expedition to the detriment of the Sheriffs. See Porter v. Ray, 461 F.3d

  1315, 1324 (11th Cir. 2006) (although broad, “the discovery rules do not permit the [parties]

  to go on a fishing expedition). Moreover, these areas of designation are not stated with

  reasonable particularity in that Plaintiff fails to specify a time range. See Fed. R. Civ. P.

  30(b)(6) (deposition notice “must describe with reasonable particularity the matters for

  examination”); QBE, 277 F.R.D. at 688 (“The party seeking discovery must describe matters

  with reasonable particularity….”). Accordingly, the Court finds these areas of designation

  unduly burdensome and disproportional to the needs of the case.


  9
   Sheriff Staly specifically represents that the likelihood that there are any conversations that
  are responsive is low. (Doc. 220 at 5).
                                                 12
Case 8:19-cv-00596-TPB-SPF Document 241 Filed 06/22/20 Page 13 of 14 PageID 3380



         Whose Responsibility is the Provision of Health Care Services to Detainees If the
         Sheriff Does Not Contract a Third Party to Provide Those Services

         Finally, Plaintiff seeks an opinion from the Sheriffs as follows: “If the Sheriff does not

  contract a third party to provide health care services to detainees and inmates within its

  custody in any correctional facility, whose responsibility would that be?” (See, e.g., Doc. 220-

  1 at ¶ 24). The Sheriffs’ opinion on this issue, as discussed above, is irrelevant to Plaintiff’s

  claims and disproportional to the needs of this case.

                                         CONCLUSION

         Requiring the Sheriffs or an agency representative to sit for a Rule 30(b)(6) deposition

  would be disproportionate to the needs of the case and unduly burdensome because what

  happened or did not happen in those counties does not have any bearing on or relevance to

  the alleged events in Manatee County and Plaintiff’s allegations or claims in this action. As

  such, and for the reasons discussed herein, the Court finds that the Sheriffs have established

  good cause for the issuance of a protective order and undue burden for quashing the

  subpoenas.

         Accordingly, it is hereby ORDERED:

         (1) Sheriff Bob Gualtieri’s Motion to Quash Nonparty Subpoena to Testify at a

             Deposition and for a Protective Order (Doc. 201), Sheriff Chad Chronister’s

             Motion to Quash Nonparty Subpoena to Testify at a Deposition and for a

             Protective Order (Doc. 205), and nonparty Sheriff Rick Staly’s Motion for

             Protective Order and Motion to Quash Subpoena Duces Tecum (Doc. 220) are

             GRANTED.




                                                 13
Case 8:19-cv-00596-TPB-SPF Document 241 Filed 06/22/20 Page 14 of 14 PageID 3381



       (2) The Sheriffs are protected from being deposed on their respective deposition

          dates, or any other date, in this matter in accordance with Federal Rule of Civil

          Procedure 26(c)(1).

       (3) The subject subpoenas to testify at a deposition served upon the Sheriffs are

          quashed pursuant to Federal Rule of Civil Procedure 45(d)(3).

       ORDERED in Tampa, Florida, this 22nd day of June 2020.




                                           14
